Exhibit 10.1 – Fourth Amendment to Note Agreement and First Amendment to Limited
Waiver to Note Agreement and Guaranty Agreement entered into as of January 16,
2009 by and among St. Louis Post-Dispatch LLC, Pulitzer Inc. and the
Note-Holders party thereto

 

FOURTH AMENDMENT TO NOTE AGREEMENT

FIRST AMENDMENT TO LIMITED WAIVER TO NOTE AGREEMENT AND GUARANTY AGREEMENT

THIS FOURTH AMENDMENT TO NOTE AGREEMENT AND FIRST AMENDMENT TO LIMITED WAIVER TO
NOTE AGREEMENT AND GUARANTY AGREEMENT (this “Amendment”) is entered into as of
January 16, 2009 by and among ST. LOUIS POST-DISPATCH LLC, a Delaware limited
liability company (the “Company”), PULITZER INC., a Delaware corporation (the
“Guarantor”), and the undersigned holders of Notes (as hereinafter defined) (the
Company, the Guarantor and the undersigned holders of Notes being collectively
referred to herein as the “Parties”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Waiver
or the Note Agreement (as each such term is defined in Recital A below), as
amended hereby.

Recitals

A.         Reference is made to (i) that certain Note Agreement, dated as of May
1, 2000, among the Company and the holders of the senior notes issued
thereunder, as amended prior to the date hereof (the “Note Agreement”) and (ii)
that certain Limited Waiver to Note Agreement and Guaranty Agreement, entered
into as of December 26, 2008, by and among the Parties (the “Waiver”).

B.         The Company and the Guarantor have requested, and the holders of the
Notes have agreed, subject to the terms and conditions of this Amendment, to
extend the terms of the Waiver and, in connection therewith, to amend the Note
Agreement, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Amendment to Note Agreement. Paragraph 7A(iv) of the Note Agreement
is hereby amended and restated in its entirety to read as follows:

(iv)       the Company fails to perform or observe any agreement contained in
paragraph 6 or the Waiver Termination Date (as defined in the Limited Waiver to
Note Agreement and Guaranty Agreement, entered into as of December 26, 2008,
among the Company, the Guarantor and the holders of the Notes, as amended) shall
occur;

2.         Extension of Waiver Period. Paragraph 2 of the Waiver is hereby
amended to read in its entirety as follows:

Notwithstanding anything to the contrary contained in the Note Agreement or the
Guaranty Agreement, the holders of the Notes hereby waive the Specified Events
of Default so long as no other Default or Event of Default exists (or hereafter
arises) under the Note Agreement (including, without limitation, Defaults and
Events of Default that constitute Guaranty Defaults or Guaranty Events of
Default, respectively); provided that such waiver of the Specified Events of
Default shall cease to be of any force or effect (v) on January 30, 2009, (w) if
at any time on or after the Effective Date (as hereinafter defined) and prior to
January 30, 2009, (i) Consolidated Net Worth (as defined in the Guaranty
Agreement) is reduced by the making of any dividend, distribution or other
payment in respect of equity interests, or any transfer of property of any
nature (other than property in the form of cash payments in respect of accounts
payable incurred in the ordinary course of business consistent with past
practices), by the Guarantor or any of its Subsidiaries to any Affiliate (other
than the Guarantor and its Subsidiaries) or by the forgiveness of an account or
loan payable by an Affiliate (other than the Guarantor and its Subsidiaries) or
the conversion thereof into equity, (ii) the Guarantor or any of its
Subsidiaries incurs, assumes or otherwise becomes liable with respect to any
Debt in excess of $1,000,000 in the aggregate, or (iii) the Guarantor or any of
its Subsidiaries enters into any transaction with an Affiliate (other than the

 

--------------------------------------------------------------------------------

Guarantor and its Subsidiaries), at which time (in the case of each of the
foregoing clauses (i)-(iii)) each Specified Event of Default then existing under
the Note Agreement or the Guaranty Agreement will constitute an immediate Event
of Default under the Note Agreement without regard to this Amendment, (x) if at
any time on or after the date hereof and prior to January 30, 2009, a Default or
an Event of Default (other than the Specified Events of Default) exists under
the Note Agreement (including, without limitation, Defaults and Events of
Default that constitute Guaranty Defaults or Guaranty Events of Default,
respectively), at which time each Specified Event of Default then existing under
the Note Agreement will constitute an immediate Event of Default under the Note
Agreement without regard to this Amendment, (y) if at any time on or after the
date hereof and prior to January 30, 2009, the Administrative Agent (as defined
in the Lee Credit Agreement) shall give notice of an Event of Default under the
Lee Credit Agreement, Lee shall notify the Administrative Agent of an Event of
Default under the Lee Credit Agreement, the Second Waiver to Credit Agreement
relating to the Lee Credit Agreement shall terminate or any of the lenders or
agents under the Lee Credit Agreement shall take any action to enforce their
rights or remedies under the Lee Credit Agreement or any other Credit Document
(as defined in the Lee Credit Agreement) or applicable law (and by their
execution of this Amendment, each of the Guarantor and the Company agrees to
notify the holders of the Notes immediately if any of the foregoing matters
described in this clause (y) shall occur or exist and Lee shall have knowledge
thereof), at which time each Specified Event of Default then existing under the
Note Agreement or the Guaranty Agreement will constitute an immediate Event of
Default under the Note Agreement without regard to this Amendment, or (z)
forty-eight (48) hours following provision by the Required Holders of written
notice to the Company and the Guarantor of termination of this waiver (the
earliest date on which the conditions specified in any of the preceding clauses
(v) to (z), inclusive, are satisfied being referred to as the “Waiver
Termination Date”), which written notice shall be provided by the Company and
the Guarantor as provided in paragraph 11H of the Note Agreement (except that
delivery may be made by facsimile or email to Carl G. Schmidt (facsimile number:
563-327-2600/email: carl.schmidt@lee.net)) or by email or facsimile to Sidley &
Austin, One South Dearborn, Chicago, Illinois 60603, Attention: Larry Nyhan
(facsimile number: 312-853-7036/email address; lnyhan@sidley.com).

3.         Waiver Remains in Full Force and Effect. Except as expressly amended
by this Amendment, all terms, conditions, covenants and other provisions
contained in the Waiver are hereby ratified and shall be and remain in full
force and effect; provided, however, that (a) the conditions to effectiveness
contained herein shall supersede those contained in the Waiver, and (b) no
additional Waiver Fee or other fee shall be payable in connection with this
Amendment.

4.         Conditions to Effectiveness. This Amendment shall become effective,
as of the date first written above (the “Effective Date”), when:

(a)        the Company, the Guarantor and the Required Holders shall have signed
a counterpart hereof (whether the same or separate counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to Bingham McCutchen LLP, One State Street, Hartford CT 06001, Attention:
Chip Fisher (facsimile number: 860-240-2564/e-mail address: chip.fisher
@bingham.com); and

(b)        the Company shall have paid to Bingham McCutchen, LLP, as special
counsel for the holders of the Notes, $150,000 as a retainer (it being
understood and agreed that such retainer shall be an “evergreen” retainer and
shall not be deemed to be a “cap” on the costs, fees and expenses and that the
receipt of such retainer shall not limit the rights and remedies of the holders
of the Notes, or the obligations of the Company or the Guarantor under paragraph
11A of the Note Agreement or Section 3 of the Waiver).

                5.          Miscellaneous.

 

(a)        References to Note Agreement and Guaranty Agreement. Upon and after
the Effective Date, each reference to the Note Agreement or the Guaranty
Agreement in the Note Agreement, the Guaranty Agreement, the Notes, or any other
instrument or agreement entered into in connection therewith or otherwise
related thereto shall mean and be a reference to the Note Agreement or the
Guaranty Agreement as modified by this Amendment.

(b)        Ratification and Confirmation. Except as specifically modified
herein, the Note Agreement and the Guaranty Agreement shall remain in full force
and effect, and are hereby ratified and confirmed.

 

2

 



 

--------------------------------------------------------------------------------

                (c)        No Waiver. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any holder of Notes, nor constitute a
waiver of any provision of the Note Agreement, the Guaranty Agreement, any Note
or any other instrument or agreement entered into in connection therewith or
otherwise related thereto.

(d)        Representation and Warranty. The Company and the Guarantor jointly
and severally represent and warrant that (i) none of the events described in
clauses (w), (x) or (y) of Section 2 of the Waiver has occurred and (ii) each is
in compliance with its respective obligations under Section 3 of the Waiver.

(e)        GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.

(f)        Counterparts. This Amendment may be executed in counterparts
(including those transmitted by facsimile), each of which shall be deemed an
original and all of which taken together shall constitute one and the same
document. Delivery of this Amendment may be made by facsimile transmission of a
duly executed counterpart copy hereof.

[The remainder of this page is intentionally left blank; signature pages follow]

 

3

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

ST. LOUIS POST-DISPATCH LLC

 

By:

PULITZER INC., as Managing Member

 

 

By: /s/Carl G. Schmidt

 

Name:

Carl G. Schmidt

 

Title:

Treasurer

 

 

PULITZER INC.

 

By: /s/Carl G. Schmidt

 

Name:

Carl G. Schmidt

 

Title:

Treasurer

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: /s/Paul H. Procyk

 

Name:

Paul H. Procyk

 

Title:

Vice President

AMERICAN GENERAL LIFE INSURANCE COMPANY

AIG ANNUITY INSURANCE COMPANY

 

 

By:

AIG Global Investment Corp., Investment Advisor

 

By: /s/Ted Etlinger

 

Name:

Ted Etlinger

 

Title:

Vice President

 

AIG EDISON LIFE INSURANCE COMPANY

 

 

By:

AIG Global Investment Corp., Investment Sub-Advisor

 

By: /s/Ted Etlinger

 

Name:

Ted Etlinger

 

Title:

Vice President

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

(as Successor by Merger to First Colony Insurance Company)

 

By: /s/John R. Endres

 

Name:

John R. Endres

Title:       Investment Officer  

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE

COMPANY

 

 

By: /s/Richard A. Strait

 

Name:

Richard A. Strait

                                                                Its           Authorized
Representative

 

4

 



 

--------------------------------------------------------------------------------

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE

COMPANY, for its Group Annuity Separate Account

 

By: /s/Richard A. Strait

 

Name:

Richard A. Strait

Its           Authorized Representative  

 

PACIFIC LIFE INSURANCE COMPANY

 

By:/s/ Diane W. Dales

 

Name: Diane W. Dales

 

Title:   Assistant Vice President

 

 

 

By:/s/ Peter S. Fiek

 

Name: Peter S. Fiek

 

Title:   Assistant Secretary

 

 

 

5

 

